DETAILED ACTION
Status of the Claims
	The present application, filed 9/28/2020, is a Continuing U.S. “Bypass”1 Application filed under 35 U.S.C. §111(a), which is a continuation of International Application No. PCT/CN2019/129370, filed on 12/27/2019.  This is the first Office Action on the merits.  Claims 1-20 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Examiner acknowledges Applicant’s claim to foreign priority based on Application No: CN201910152525.X, filed in China on 2/28/2019.  Examiner acknowledges receipt, on 10/13/2020, of a certified copy, from the International Bureau, of the foreign priority application as required by 35 U.S.C. §119 and 37 C.F.R. §1.55.
Applicant has not filed an English language translation of the foreign priority application (i.e., the foreign priority claim has not been perfected).  Accordingly, Applicant cannot rely upon the above-referenced certified copy to overcome a rejection(s) based on an intervening reference (i.e., dated between 2/28/2019 and 12/27/2019).  To overcome an intervening reference, an English language translation (together with a statement that the translation of the certified copy is accurate) must be made of record in accordance with 37 C.F.R. §1.55.  See MPEP §§ 215 and 216.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 12/24/2020, 4/25/2021, 8/5/2021, 11/18/2021 (first), 11/18/2021 (second), 3/30/2022, and 5/24/2022 are in compliance with 37 CFR §1.97.  Accordingly, the IDSs have been considered by the Examiner herewith.

Claim Objections
Claims 16-20 are objected to because of the following informalities: 
As per Claims 16-19, Examiner suggests “the processor is further configured to” for consistency. 
As per Claim 20, Examiner suggests “to perform a method for . 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0213406 to Porikli et al. (hereinafter Porikli ‘405) in view of U.S. Patent Application Publication No. 2019/0188505 to Madkor et al. (hereinafter Madkor ‘505).
As per Claim 1, Porikli ‘406 teaches [a] method for recognizing a dangerous action of personnel in a vehicle (para [0067], “method of machine recognition of an activity” & para [0002], “driver’s activities…determine whether the driver is distracted, fatigued, distressed, raged, or inattentive”) as follows: 
Initially, Porikli ‘406 teaches obtaining at least one video stream of the personnel in the vehicle through an image capturing device, each video stream comprising information about at least one of the personnel in the vehicle; (para [0067], “video stream of raw images is obtained [] using a video source…an imaging device in a cabin of a vehicle…video stream includes images of a first object and a second object” and “[t]he first object may include a hand of an occupant of the vehicle and the second object can include an object with which the hand is interacting (e.g., a smartphone, drinking vessel, etc.)”)
Next, Porikli ‘406 teaches performing action recognition on the personnel in the vehicle based on the video stream; (para [0074], “activity recognition is performed using [] videotubes…input into an activity classifier…to identify an activity of an occupant of a vehicle cabin”)
However, Porikli ‘406 does not explicitly disclose responsive to that a result of the action recognition belongs to a predetermined dangerous action, performing at least one of: sending prompt information, or executing an operation to control the vehicle, wherein the predetermined dangerous action comprises at least one of the following action representations of the personnel in the vehicle: a distraction action, a discomfort state, or a non-standard behavior.  Regardless, Porikli ‘406 does disclose that “[a]n alert can be generated by the vehicle processing unit according to the identified activity…the identified activity may indicate that the driver is inattentive to operation of the vehicle” and “[t]he alert can be an audible alert….or can be a visual alert” (para [0075]).  In this vein, Madkor ‘505 teaches embodiments related to “distracted driver detection” (para [0002]).  Here, Madkor ‘505 acknowledges that “[d]istracted driving may include any activity that diverts attention from driving” which includes “cell phone use” “talking (e.g., to another passenger), texting, eating, drinking, using a stereo or other entertainment systems, or using a stand-alone navigation system” (para [0011]) or “self-grooming such as by adjusting hair/head scarf, applying makeup, or shaving” or “reaching behind the car seats” (para [0013], such that the drive “is distracted or otherwise driving unsafely”, i.e., dangerously).  More specifically, Madkor ‘505 describes such activities as “pre-defined actions” (para [0015]) or “predetermined actions” (Claim 2, further including “looking left, right, or backwards”) and, upon detecting the presence of such pre-defined/predetermined actions, triggers an alert [See FIG. 5, references 503-504).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porikli ‘406 to include responsive to that a result of the action recognition belongs to a predetermined dangerous action, performing at least one of: sending prompt information, or executing an operation to control the vehicle, wherein the predetermined dangerous action comprises at least one of the following action representations of the personnel in the vehicle: a distraction action, a discomfort state, or a non-standard behavior.  Substituting further known driver actions (e.g., Madkor’s ‘505 pre-defined/ predetermined actions) for Porikli’s ‘406 driver action (i.e., driver’s inattentive vehicle operation) leads to expected results (e.g., in-vehicle alert, triggered upon identifying such driver actions).  Both Porikli ‘406 and Madkor ‘505 seek to detect driver distraction from a video stream (Porikli ’406, para [0061], Madkor ‘505, para [0002]).
As per Claim 2, Porikli ‘406, as modified, teaches the method of Claim 1 above. 
Further, Porikli ‘406 teaches [wherein performing the action recognition on the personnel in the vehicle based on the video stream comprises:] detecting at least one target area comprised by the personnel in the vehicle, in at least one frame of video image of the video stream (para [0068], “a global region of interest (ROI) is detected…the image frames are processed to detect the first object in the image frames” and “[t]he [global] ROI may contain a detected hand area and the surrounding objects within a certain range of the hand area” & para [0082], “the global ROI refers to areas of the vehicle cabin where the hands of the occupants (including driver and passengers) are potentially visible in the video images…contains all possible hand areas and the surrounding objects within certain range of the hand areas” & See also, FIG. 10, e.g., each hand of driver); 
Next, Porikli ‘406 teaches capturing a target image corresponding to the target area from the at least one frame of video image of the video stream according to the target area obtained through detection; (para [0069], “[activity active areas (AAAs)] are recurrently sized and minimized…yet still include the entire image of the first object” while “retaining information regarding objects such as hands and activity-related objects” and “[t]he AAA is used to generate a videotube…a specific organization of the image data that is optimized for later processing to identify activity”); and
Next, Porikli ‘406 teaches performing action recognition on the personnel in the vehicle according to the target image. (para [0074], “activity recognition is performed using the videotubes”).
As per Claim 3, Porikli ‘406, as modified, teaches the method of Claim 2 above. 
Further, Porikli ‘406 teaches [wherein detecting the at least one target area comprised by the personnel in the vehicle, in the at least one frame of video image of the video stream comprises:] extracting a feature, comprised in the at least one frame of video image of the video stream, of the personnel in the vehicle (para [0083], “[t]he global ROI can [] be extracted using deep learning based objectness detectors that also extract features to represent[] the salient and important objects”); and
Next, Porikli ‘406 teaches extracting a target area from the at least one frame of video image based on the feature, wherein the target area comprises at least one of: a face local area, an action interactive object, or a limb area (para [0086], “[t]he global ROI detector may include a machine learning component to perform the object detection [e.g., CNN] to learn to recognize features in an image that represents the first object of interest…image features can include different shapes, colors, scales, and motions that indicate a hand”).
As per Claim 4, Porikli ‘406, as modified, teaches the method of Claim 3 above. 
Further, Porikli ‘406 teaches wherein the face local area comprises at least one of: a mouth area, an ear area, or an eye area (para [0097], “AAA can be based on different objects, including human body, face, legs, animals, etc.” & FIG. 10, i.e. human face area including mouth area and eye area). 
As per Claim 5, Porikli ‘406, as modified, teaches the method of Claim 3 above. 
Further, Porikli ‘406 teaches wherein the action interactive object comprises at least one of: a container, a cigarette, a mobile phone, food, a tool, a beverage bottle, glasses, or a mask. (para [0067], “second object can include an object with which the hand is interacting (e.g., a smartphone, drinking vessel, etc. & para [0119], “container”, “food” & para [0144], “water bottle”).
As per Claim 13, Porikli ‘406, as modified, teaches the method of Claim 1 above. 
Further, Porikli ‘406 teaches wherein the personnel in the vehicle comprises at least one of a driver or a non-driver of the vehicle. (para [0063], “activity of the driver (or the passenger)”).
As per Claim 14, Porikli ‘406, as modified, teaches the method of Claim 13 above. 
Further, Porikli ‘406, as modified, teaches [wherein responsive to that the result of the action recognition belongs to the predetermined dangerous action, performing the at least one of: sending the prompt information, or executing the operation to control the vehicle] comprises at least one of: responsive to that the personnel in the vehicle is the driver, performing at least one of: sending corresponding first prompt information according to the predetermined dangerous action, or controlling the vehicle to execute a corresponding first predetermined operation according to the predetermined dangerous action; (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations, i.e. driver alerted visually or audibly) or responsive to that the personnel in the vehicle is the non-driver, performing at least one of: sending corresponding second prompt information according to the predetermined dangerous action, or executing a corresponding second predetermined operation according to the predetermined dangerous action.
As per Claim 15, Porikli ‘406 teaches [a]n electronic device, comprising: a processor; and a memory configured to store instructions that, when executed by the processor, cause the processor to perform the following operations (para [0013], “activity recognition device…a memory…one or more processors…execute instructions stored in the memory”) as follows:
Initially, Porikli ‘406, as modified, teaches obtaining at least one video stream of personnel in a vehicle through an image capturing device, each video stream comprising information about at least one of the personnel in the vehicle; performing action recognition on the personnel in the vehicle based on the video stream; and responsive to that a result of the action recognition belongs to a predetermined dangerous action, performing at least one of: sending prompt information, or executing an operation to control the vehicle, wherein the predetermined dangerous action comprises at least one of the following action representations of the personnel in the vehicle: a distraction action, a discomfort state, or a non-standard behavior. (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations).
As per Claim 16, Porikli ‘406, as modified, teaches the device of Claim 15 above. 
Further, Porikli ‘406 teaches wherein the processor is configured to: detect at least one target area comprised by the personnel in the vehicle in at least one frame of video image of the video stream, capture a target image corresponding to the target area from the at least one frame of video image of the video stream according to the target area obtained through detection, and perform action recognition on the personnel in the vehicle according to the target image.  (Here, Examiner points Applicant to the citations in Claim 2 above regarding said substantially similar recitations).
 As per Claim 17, Porikli ‘406, as modified, teaches the device of Claim 16 above. 
Further, Porikli ‘406 teaches wherein the processor is configured to: extract a feature, comprised in the at least one frame of video image of the video stream, of the personnel in the vehicle when detecting the at least one target area comprised by the personnel in the vehicle in the at least one frame of video image of the video stream, and extract a target area from the at least one frame of video image based on the feature, wherein the target area comprises at least one of: a face local area, an action interactive object, or a limb area. (Here, Examiner points Applicant to the citations in Claim 3 above regarding said substantially similar recitations). 
 As per Claim 20, Porikli ‘406 teaches [a] non-transitory computer readable storage medium configured to store computer readable instructions that, when executed by a processor of an electronic device, cause the processor to perform a method for [] recognizing a dangerous action of personnel in a vehicle (para [0058], “computer executable instructions stored on computer readable media…such as one or more non-transitory memories” & para [0031], “performed by one or more processors of an activity recognition device”) as follows:
Initially, Porikli ‘406, as modified, teaches obtaining at least one video stream of the personnel in the vehicle through an image capturing device, each video stream comprising information about at least one of the personnel in the vehicle; performing action recognition on the personnel in the vehicle based on the video stream; and responsive to that a result of the action recognition belongs to a predetermined dangerous action, performing at least one of: sending prompt information, or executing an operation to control the vehicle, wherein the predetermined dangerous action comprises at least one of the following action representations of the personnel in the vehicle: a distraction action, a discomfort state, or a non-standard behavior. (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Porikli ‘405 and Madkor ‘505, as applied herein, and further in view of U.S. Patent Application Publication No. 2021/0241011 to Cronje et al. (hereinafter Cronje ‘011).
As per Claim 6, Porikli ‘406, as modified, teaches the method of Claim 1 above. 
However, Porikli ‘406 does not explicitly disclose wherein the distraction action comprises at least one of: calling, drinking water, putting on or taking off sunglasses, putting on or taking off a mask, or eating food;  Regardless, in line with Claim 1 above, Madkor ‘505 discloses distracting activities as including “cell phone use”, “talking”, “eating”, and “drinking”.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porikli ‘406 to include wherein the distraction action comprises at least one of: calling, drinking water, putting on or taking off sunglasses, putting on or taking off a mask, or eating food.  Madkor ‘505 explicitly suggests that “[d]istracted driving may include any activity that diverts attention from driving” (para [0011]).  Porikli ‘406 appears to contemplate “drinking by an occupant” and “eating” in its disclosure (paras [0110], [0114]).  
Next, Porikli ‘406 does not explicitly disclose the discomfort state comprises at least one of: wiping sweat, rubbing an eye, or yawning;  Regardless, Cronje ‘011 teaches method that determines a “level of yawning of [an] operator” based on a “series of images of the face of the operator” to detect operator drowsiness and generates “an alarm when [a] calculated level of drowsiness of the operator exceeds a predefined value” (Abstract).  In particular, Cronje ‘011 discloses that “[f]acial characteristics of drowsiness” includes “yawning” and that “machine learning” can be used to detect such a characteristic to detect drowsiness (para [0008] & para [0085], “Yawning is classified when the distance [between points on the top and bottom lips of the operator] increases and passes the normal open size of the mouth, then remains open for a period of time and then closes” & para [0091], i.e. CNN).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porikli ‘406 to include the discomfort state comprises at least one of: wiping sweat, rubbing an eye, or yawning.  Incorporating such further driver actions (e.g., yawning.) for Porikli’s ‘406 driver action (i.e., driver’s inattentive vehicle operation) leads to expected results (e.g., in-vehicle alert, triggered upon identifying such driver actions).  Similar to distracted driving, Cronje ‘011 explicitly suggests “drowsy driving” as a dangerous driver activity.  (Cronje ‘011, para [0003]).
Next, Porikli ‘406 does not explicitly disclose the non-standard behavior comprises at least one of: smoking, stretching a hand out of the vehicle, bending over a steering wheel, putting both feet on the steering wheel, leaving both hands away from the steering wheel, holding an instrument with a hand, or disturbing a driver.  Regardless, similar to Claim 1, Madkor ‘505 suggests that a “motor vehicle operator’s activity” may further include “speaking to a passenger” (e.g., disturbing a driver) and “hands []off the wheel” in addition to “drinking”, “eating”, “looking left, right, or backwards”, “grooming” and/or “using a mobile device” (para [0020]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porikli ‘406 to include the non-standard behavior comprises at least one of: smoking, stretching a hand out of the vehicle, bending over a steering wheel, putting both feet on the steering wheel, leaving both hands away from the steering wheel, holding an instrument with a hand, or disturbing a driver.  Incorporating such further driver actions (e.g., speaking to a passenger, hands off the wheel, etc.) for Porikli’s ‘406 driver action (i.e., driver’s inattentive vehicle operation) leads to expected results (e.g., in-vehicle alert, triggered upon identifying such driver actions).  

Claims 7-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Porikli ‘405 and Madkor ‘505, as applied herein, and further in view of U.S. Patent Application Publication No. 2016/0267335 to Hampiholi (hereinafter Hampiholi ‘335).
As per Claim 7, Porikli ‘406, as modified, teaches the method of Claim 1 above. 
However, Porikli ‘406 does not explicitly disclose [wherein responsive to that the result of the action recognition belongs to the predetermined dangerous action, performing the at least one of: sending the prompt information, or executing the operation to control the vehicle comprises:] responsive to that the result of the action recognition belongs to the predetermined dangerous action; determining a danger level of the predetermined dangerous action; and performing at least one of: sending corresponding prompt information according to the danger level, or executing an operation corresponding to the danger level and controlling the vehicle according to the operation.  Regardless, Hampiholi ‘335 discloses embodiments “for determining and responding to driver distractions. (Abstract).  In particular, Hampiholi ‘335 teaches “determining the distraction of the driver” and “[i]f the driver is distracted…the severity rank R is calculated” (para [0056]).  More specifically, “data received from the driver-facing camera [], data from the other sensors [] and data from front-facing camera [] may be processed [] and further analyzed” (para [0062], e.g., “eyelids are closed or partially closed”, “head nodding”, “driver’s eye is looking in a direction other than along the trajectory of the vehicle”, etc.) to determine “that the driver is distracted” and a “severity rank R” may be calculated where “an integer severity rank, R, [] may have values and/or value ranges mapped to different actions (e.g., presenting visual alerts, audio alerts, performing vehicle control, etc.) (para [0065] & FIG. 7, i.e., example severity ranks R corresponding to various example distractions & FIG. 4, i.e., each severity rank value/value range associated with a different action).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porikli ‘406 to include [wherein responsive to that the result of the action recognition belongs to the predetermined dangerous action, performing the at least one of: sending the prompt information, or executing the operation to control the vehicle comprises:] responsive to that the result of the action recognition belongs to the predetermined dangerous action; determining a danger level of the predetermined dangerous action; and performing at least one of: sending corresponding prompt information according to the danger level, or executing an operation corresponding to the danger level and controlling the vehicle according to the operation.  One would have done so such that “a driver may be alerted to his/her distraction in an appropriate manner” (Hampiholi ‘335, para [0018] & para [0017], e.g., “a loud, audible warning [] may be unnecessary and instead startle the driver, causing the driver to lose control of the vehicle”).
As per Claim 8, Porikli ‘406, as modified, teaches the method of Claim 7 above. 
However, Porikli ‘406 does not explicitly disclose wherein the danger level comprises a primary level, an intermediate level, and a high level; [wherein performing the at least one of: sending the corresponding prompt information according to the danger level, or executing the operation corresponding to the danger level and controlling the vehicle according to the operation comprises:] sending the prompt information responsive to that the danger level is the primary level; executing the operation corresponding to the danger level and controlling the vehicle according to the operation, responsive to that the danger level is the intermediate level; and executing the operation corresponding to the danger level and controlling the vehicle according to the operation while sending the prompt information, responsive to that the danger level is the high level.  Regardless, Hampiholi ‘335 discloses that “if the calculated severity rank R is within a first range...that indicates a relatively low level of severity of the driver distraction…a display device [may] present a visual warning” or “if R is in [a] second range [which] correspond[s] to a relatively medium level of severity of driver distraction…an audio playback device [may] present an audio warning” and “if R is in [a] third range [which] correspond[s] to a relatively high level of severity of driver distraction…a vehicle system [may] perform engine control operations or other vehicle control operations” (para [0057]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porikli ‘406 to include wherein the danger level comprises a primary level, an intermediate level, and a high level; [wherein performing the at least one of: sending the corresponding prompt information according to the danger level, or executing the operation corresponding to the danger level and controlling the vehicle according to the operation comprises:] sending the prompt information responsive to that the danger level is the primary level; executing the operation corresponding to the danger level and controlling the vehicle according to the operation, responsive to that the danger level is the intermediate level; and executing the operation corresponding to the danger level and controlling the vehicle according to the operation while sending the prompt information, responsive to that the danger level is the high level.  Porikli ‘406 contemplates that “[a]n alert can be generated by the vehicle processing unit according to the identified activity [where] “[t]he alert can be an audible alert….or can be a visual alert” (para [0075]).  Incorporating a further known type of alert (i.e., vehicle control, as disclosed by Hampiholi ‘335) as an alert in Porikli ‘406 leads to expected results (e.g., when an activity is identified, the alert may comprise vehicle control).  In this vein, Hampiholi ‘335 evidences it as known to use of a number (e.g., three) of danger levels where each danger level (e.g., low level of severity, medium level of severity, and high level of severity, etc.) corresponds to a different action (e.g., a visual/audible warning, vehicle control, etc.).  Further, incorporating desired danger levels and corresponding desired actions into the system/method of Porikli ‘406 leads to expected results (i.e., severity risk calculated, desired action and/or combinations of actions, e.g., prompt and/or vehicle control, corresponding to the calculated severity risk performed).  Hampiholi ‘335 explicitly suggests that “any number of ranges and associated types of actions” may be implemented (para [0057]).  Porikli ‘406 would desire that “a driver may be alerted to his/her distraction in an appropriate manner” (Hampiholi ‘335, para [0018]).
As per Claim 9, Porikli ‘406, as modified, teaches the method of Claim 7 above. 
However, Porikli ‘406 does not explicitly disclose [wherein determining the danger level of the predetermined dangerous action comprises:] acquiring at least one of a frequency or a duration of occurrence of the predetermined dangerous action in the video stream, and determining the danger level of the predetermined dangerous action based on the at least one of the frequency or the duration.  Regardless, Hampiholi ‘335 discloses distractions as including, for example, “the driver not looking at the road for prolonged periods of time” (para [0050]), “the driver [] handling [] infotainment units for [a] prolonged period of time” (para [0050]), and/or “the eyelids are closed or partially closed for prolonged periods of time” (para [0062]).  Here, Hampiholi ‘335 teaches the capture of its various distractions via video stream from a driver-facing camera (para [0046]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porikli ‘406 to include [wherein determining the danger level of the predetermined dangerous action comprises:] acquiring at least one of a frequency or a duration of occurrence of the predetermined dangerous action in the video stream, and determining the danger level of the predetermined dangerous action based on the at least one of the frequency or the duration.   Hampiholi ‘335 explicitly suggests that “[t]he severity of the distraction could depend on [] duration of [the] distractions” (para [0002]).  Even one of ordinary skill would appreciate that distraction risk would increase with the duration of the distraction.     
As per Claim 18, Porikli ‘406, as modified, teaches the device of Claim 15 above. 
However, Porikli ‘406 does not explicitly disclose wherein the processor is configured to: determine a danger level of the predetermined dangerous action responsive to that the result of the action recognition belongs to the predetermined dangerous action; and perform at least one of: sending corresponding prompt information according to the danger level, or executing an operation corresponding to the danger level and controlling the vehicle according to the operation. (Here, Examiner points Applicant to the citations and rationale in Claim 7 above regarding said substantially similar recitations). 
As per Claim 19, Porikli ‘406, as modified, teaches the device of Claim 18 above. 
However, Porikli ‘406 does not explicitly disclose wherein the danger level comprises a primary level, an intermediate level, and a high level; and the processor is configured to: send prompt information responsive to that the danger level is the primary level; execute the operation corresponding to the danger level and control the vehicle according to the operation, responsive to that the danger level is the intermediate level; and execute the operation corresponding to the danger level and control the vehicle according to the operation while sending the prompt information, responsive to that the danger level is the high level. (Here, Examiner points Applicant to the citations and rationale in Claim 8 above regarding said substantially similar recitations). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Porikli ‘405 and Madkor ‘505, as applied herein, and further in view of U.S. Patent Application Publication No. 2016/0046298 to DeRuyck et al. (hereinafter DeRuyck ‘298).
As per Claims 10-12, Porikli ‘406, as modified, teaches the method of Claim 1 above. 
However, Porikli ‘406 does not explicitly disclose wherein the result of the action recognition comprises a duration of an action, and a condition of belonging to the predetermined dangerous action comprises: recognizing that the duration of the action exceeds a duration threshold (Claim 10) or wherein the result of the action recognition comprises a number of times for which an action is performed, and a condition of belonging to the predetermined dangerous action comprises: recognizing that the number of times exceeds a number threshold (Claim 11) or wherein the result of the action recognition comprises a duration of an action and a number of times for which the action is performed, and a condition of belonging to the predetermined dangerous action comprises: recognizing that the duration of the action exceeds a duration threshold, and the number of times exceeds a number threshold (Claim 12).  Regardless, DeRuyck ‘298 discloses a “driver behavior detector” configured to “detect a driver distraction event” and a “communication device” configured to “communicate an alert message…in response to the detected driver distraction event”.  (Abstract)  In particular, DeRuyck’s ‘298 “driver behavior detector 208 [is] configured to detect occurrences of a set of driver behaviors” (para [0073]).  More specifically, the system may “count 1204 the number of detected driver behavior events , e.g….number of events for each type of detected event detected…[and] compare the count to a threshold [to] determine…an actual driver distraction event in response to the count meeting or exceeding the threshold” (para [0074] & Claim 18).  Here, the system may also “measure 1206 the time period of each detected driver behavior event” (para [0074]) wherein, if the duration or period of time associated with a detected driver behavior event is greater than a threshold duration or period of time, an actual driver distraction event is determined (See para [0087] & Claim 19).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Porikli ‘406 to include  wherein the result of the action recognition comprises a duration of an action, and a condition of belonging to the predetermined dangerous action comprises: recognizing that the duration of the action exceeds a duration threshold (Claim 10) or wherein the result of the action recognition comprises a number of times for which an action is performed, and a condition of belonging to the predetermined dangerous action comprises: recognizing that the number of times exceeds a number threshold (Claim 11) or wherein the result of the action recognition comprises a duration of an action and a number of times for which the action is performed, and a condition of belonging to the predetermined dangerous action comprises: recognizing that the duration of the action exceeds a duration threshold, and the number of times exceeds a number threshold (Claim 12).  Similar to Porikli ‘406, DeRuyck ‘298 seeks to alert the driver of “dangerous conditions” when appropriate (para [0077], e.g., “auditory, visual, or haptic alert…change [] vehicle operation”).  In this vein, DeRuyck ‘298 explicitly suggests setting “[t]hresholds for driver movements considered suspect/inappropriate” and “declar[ing] an event violation” when “a threshold associated with any of the [] parameters…has been exceeded” (para [0107]).  Accordingly, triggering an action (i.e., alert, vehicle control, etc.) based on a threshold and/or combination of thresholds (e.g., duration based, frequency based) would be appreciated in the art and could be incorporated into the teachings of Porikli ‘406 with expected results (e.g., appropriate alert triggered when a duration threshold and/or a frequency threshold associated with driver activity is met).  One is expected to use known tools according to their known abilities.          

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Filed under 35 U.S.C. §111(a) in lieu of 35 U.S.C. §371